HOOD, Judge.
Plaintiff, David Lee Peart, instituted this suit against the Department of Highways of the State of Louisiana to obtain payment for land taken by defendant for highway purposes and for damages occasioned by the taking. The issues presented in this case are identical to those presented in Peart v. State of Louisiana, through Department of Highways, 125 So.2d 673.
For the reasons which we assigned in that case, the judgment rendered by the trial court in this proceeding is affirmed.
Affirmed.